Citation Nr: 0530840	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection (based upon a reopened 
claim) for a chronic acquired psychiatric disability, claimed 
as (and currently diagnosed as) a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant reportedly had active service from August 1977 
to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In June 2003, the appellant testified at a video conference 
hearing held before the undersigned.  A transcript of that 
hearing is of record.  This appeal was last before the Board 
in June 2004, when the Board reopened the claim and remanded 
the appeal for further development, which has now been 
completed.  

This appeal has been procedurally developed for appellate 
review by the Board on the issue stated on the cover page of 
this decision, which does not involve any determination 
concerning willful misconduct.  The appellant also has a long 
history of polysubstance abuse reportedly dating back to age 
14 or 15, and service connection for alcoholism was 
previously denied as due to misconduct by an unappealed 
rating action dated in October 1993.  If the appellant seeks 
to reopen this claim, or to claim service connection for 
polysubstance abuse, he should write to the RO and clearly 
indicate his intentions in this regard.  




FINDINGS OF FACT

1.  A chronic acquired psychiatric disability (other than 
alcoholism) was not present in service or within one year 
afterward.  

2.  The currently diagnosed bipolar disorder is not 
etiologically related to service.  

3.  At the present time, there are no service-connected 
disabilities.  


CONCLUSION OF LAW

A chronic acquired psychiatric disability, including a 
bipolar disorder, was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 


substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the VA Appeals 
Management Center (AMC) or the RO has notified the appellant 
of the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the appellant by 
the AMC or the RO dated April 23, 2002, and June 16, 2004.  
In these letters, the AMC or the RO specifically informed the 
appellant of the current status of his claim and of the 
evidence already of record in support of that claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to either submit relevant 
evidence or inform the RO of any additional evidence or 
information which he thought would support his claim, so that 
the RO could attempt to obtain this additional evidence for 
him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claim and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claim, and 
extensive private and VA medical records have been obtained.  
The RO has sought VA medical treatment records (both 
inpatient and outpatient) dating from the appellant's 
discharge from service in 1981 up until the present from the 
VA medical facilities in Leavenworth, Topeka, and Wichita, 
Kansas; Cheyenne, Wyoming; and Grand Junction, Colorado.  It 
appears that all available evidence from these sources has 
been received and incorporated into the appellant's claims 
file.  The appellant was specifically asked in June 2004 to 
identify all non-VA doctors and medical facilities who had 
treated the claimed disorder and to provide release forms so 
that VA could obtain records of such treatment for him; 
however, the appellant did not respond to this request.  
Neither the appellant nor his representative has subsequently 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, nor has he 
provided legal releases to enable VA to obtain such evidence 
from non-VA sources.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in February 2002.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated on a de novo basis in February 2005, after 
the record was complete.  


There is no indication or reason to believe that that the 
ultimate decision of the RO on the merits of this claim would 
have been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that VA has properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Furthermore, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

At the present time, there are no service-connected 
disabilities.  

The appellant was treated in service for alcoholism which 
reportedly had existed prior to service.  Other than this, 
the service medical records are devoid of complaints, 
treatments, findings, or diagnoses indicative of a chronic 
acquired psychiatric disability; and a normal psychiatric 
evaluation was reported on both the enlistment medical 
examination in April 1977 and on the discharge medical 
examination in June 1981.  Mental status evaluation of the 
appellant in February 1978 also found no evidence of a 
psychosis, neurosis, or organic brain disease.  Thus, the 
appellant is entitled to the statutory presumption of 
soundness as it relates to a chronic acquired psychiatric 
disability, except perhaps for alcoholism.  As noted above, 
this decision makes no determination concerning the issue of 
service connection for polysubstance abuse, and if the 
veteran desires to raise such a claim, he should do so with 
the RO.

Extensive VA medical records dating from 1981 to 2004 have 
been requested and obtained; these medical records reflect 
ongoing treatment for a bipolar disorder which was initially 
diagnosed no earlier than 1990, although some symptoms of 
this disorder were reportedly present from the appellant's 
adolescence.  At the June 2003 video conference hearing, the 
appellant also testified that the initial diagnosis of his 
bipolar disorder was not earlier than 1990, approximately 
nine years after his discharge from active service in 1981.  
The appellant has further testified that certain of his 
doctors have told him that his bipolar disability originated 
in service; however, these contentions are not corroborated 
by the appellant's medical records.  Moreover, it is doubtful 
whether such statements (if they were actually made to the 
appellant) were based upon a careful review of the relevant 
historical material, such as the service medical records, 
contained in the claims file.  The appellant has not 
submitted competent medical evidence to corroborate his 
contentions in this regard.  

As a layperson, the appellant is not competent to say when a 
bipolar disorder, or any chronic acquired psychiatric 
disability, was first present.  In general, lay witnesses, 
such as the appellant, are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time; however, issues involving 
medical causation or diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Moreover, it is 
well-settled that hearsay evidence of what doctors allegedly 
told their patients is not, in itself, competent medical 
evidence sufficient to support a claim for service 
connection.  Cf Robinette v. Brown, 8 Vet. App. 69 (1995).  

In November 2004, the entire claims file, including the 
service medical records, was reviewed by a VA clinical 
psychologist who also examined the appellant at that time.  
This medical expert concluded that it was unlikely that the 
appellant's current bipolar disorder was related to his 
active military service.  The Board must endorse this medical 
opinion, which has not been contradicted by any competent 
medical evidence in the record.  Accordingly, this reopened 
claim will be denied.  




ORDER

Service connection for a chronic acquired psychiatric 
disability, including a bipolar disorder, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


